Citation Nr: 1527719	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-02 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.  

3.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  Some of the Veteran's VA outpatient treatment records are located in Virtual VA.  

The issues of entitlement to service connection for bladder cancer and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served on Royal Thai Air Force Bases in Ubon and Udorn, Thailand in areas near the perimeter fences.  

2.  The preponderance of the evidence shows that the Veteran was at least as likely as not exposed to herbicides in service.  



CONCLUSIONS OF LAW

1.  The Veteran's prostate cancer may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 3.309 (2014).  

2.  The Veteran's diabetes mellitus may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including prostate cancer, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied.  38 C.F.R. § 3.309(e).  Veterans who served on certain Royal Thai Air Force Bases, including Ubon and Udorn, near the air base perimeter any time between February 28, 1961 and May 7, 1975 may have been exposed to herbicides.  

The Veteran had 10 months of foreign service, including time spent on the Royal Thai Air Force Bases of Ubon and Udorn during the presumptive period.  

The Veteran's last Military Occupational Specialty was Aircraft Maintenance Specialist.  The Veteran's service personnel records show that he served with tactical fighter squadrons servicing F-4 and other aircraft.  The Veteran serviced the aircraft in an around the runways of the bases.  A September 1968 record showed that as a crew chief, he performed preflight, postflight, and one-time inspections of aircraft.  He also assisted aircrew in flight preparation.  

The Veteran has repeatedly stated that his duties as an aircraft maintenance technician put him in areas that were sprayed to control the vegetation near the perimeter fences of the bases.  He also added that his barracks were along the road next to the perimeter fence, and it was common for him to walk on this road or even jog along the perimeter itself.  The Veteran also submitted annotated maps of the base, showing the runway, service areas, and barracks near the perimeter fences.  

There is lay evidence that the Veteran was in close contact with the perimeter fences of his duty stations in Thailand.  There is also lay evidence that the Veteran worked on the flight line servicing planes that had just landed.  These consistent lay statements are corroborated by the service personnel records which show the Veteran's training and experience in aircraft maintenance.  There is also a service record that shows the Veteran worked on the flight line.  While the record does not explicitly show that the Veteran worked by the perimeter fences of the bases, his statements and submitted maps, supplemented by the service personnel records show it is likely that the Veteran had duties in those areas.  Therefore, the Board finds the lay statements credible.  (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The evidence that the Veteran was in locations which would be presumed to expose him to herbicides is at least in equipoise, and therefore the presumptions of herbicide exposure apply.  As the Veteran is currently diagnosed with prostate cancer diabetes mellitus and the presumptions of herbicide exposure are in effect, the Board grants service connection these disabilities.  

The Court of Appeals for Veterans' Claims stated that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Entitlement to service connection for prostate cancer is granted.  

Entitlement to service connection for diabetes mellitus is granted.  


REMAND

The Board must remand the claim of entitlement to service connection for bladder cancer for further development.  

Bladder cancer is not listed in 38 C.F.R. § 3.309(e) as presumptive due to herbicide exposure.  Despite this, the Veteran has claimed that it was caused by his exposure to herbicides.  As the Board has conceded such exposure in the decision above, the Board must remand for a VA examination.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The Veteran has a current diagnosis of bladder cancer, conceded herbicide exposure in service, and he believes that they may be related. As the Board cannot draw its own medical conclusions, it must remand for an examination and opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

As the Veteran has sought private and VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2).  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  The AOJ should solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers.  The AOJ should document all steps taken to acquire these records.  If the AOJ cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  

3.  After numbers 1 and 2 have been completed, the Veteran should be afforded a VA examination and opinion to address the nature and etiology of his bladder cancer.  The examiner must review the physical and electronic claims file including the Veterans Benefits Management System and Virtual VA files and note such review in each examination report.  

The bladder cancer examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's disability is related to his active service, or related to or aggravated by any service-connected disability, taking into account and commenting on his conceded exposure to herbicides.  

All opinions expressed by the examiners must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  

4.  After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


